Williams, Judge,
delivered the opinion of the court:
The plaintiff, a lieutenant, senior grade, of the United States Navy, brings this suit to recover rental and subsistence allowances, on account of a dependent mother, provided in section 4, of the act of June 10, 1922, 42 Stat. 625:
“ Sec. 4. That the term ‘ dependent ’ as used in the succeeding sections of this act shall include at all times and in all places a lawful wife and unmarried children under twenty-one years of age. It shall also include the mother of the officer provided she is in fact dependent on him for her chief support.”
Under the uniform rule announced by this court in almost innumerable decisions as to what constitutes the dependency of a mother under this statute, the plaintiff in this case is entitled to recover.
The findings disclose that he was not only the chief support of his mother during the period of the claim, but that he was in fact her only support.
The plaintiff is entitled to recover rental and subsistence allowances on account of a dependent mother, payable to an officer of his rank, for the period from July 1. 1925, to Au*274gust 23,1929. The entry of judgment, however, will be withheld awaiting the coming in of a report from the General Accounting Office of the amount due for the said period.
It is so ordered.
Wi-ialey, Judge; Littletok, Judge; GkeeN, Judge; and Booth, Chief Justice, concur.